TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 6, 2020



                                     NO. 03-17-00325-CV


                                John Thomas Aiken, Appellant

                                                v.

                                 Angelique S. Naylor, Appellee




     APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on May 11, 2017. Having

reviewed the record, the Court holds that John Thomas Aiken has not prosecuted his appeal and

did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.